Case 2:17-cv-00022-JB-CG Document 58 Filed 01/31/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

A.J. OLIVAS, individually and on behalf of
those similarly situated,

Plaintiff,
v. No. CIV 17-00022-JB-CG
C & S OILFIELD SERVICES, LLC,
DEWEY COFFMAN, and BRETT
COFFMAN, individually,

Defendants.

ORDER APPROVING JOINT MOTION FOR SETTLEMENT APPROVAL
Before the Court is a Joint Motion for Settlement Approval (Doc, 55). Having reviewed
the Motion:
IT IS ORDERED that the Court approves the parties’ settlement detained in the

settlement Agreement and Release filed unde seal herein.

  

oO. OWA

TED STATES pIsPaICT JUDGE

 
